 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     RICARDO BORDON,                                  Case No. 1:18-cv-01500-DAD-JDP

12                      Plaintiff,                      SCREENING ORDER

13           v.                                         FINDINGS AND RECOMMENDATIONS
                                                        THAT PLAINTIFF BE PERMITTED TO
14     D. SMILEY, et al.,                               PROCEED ON COGNIZABLE CLAIMS
                                                        AND THAT NON-COGNIZABLE CLAIMS
15                      Defendants.                     BE DISMISSED WITH LEAVE TO AMEND

16                                                      OBJECTIONS, IF ANY, DUE IN 14 DAYS

17                                                      ECF No. 1

18

19           Plaintiff Ricardo Bordon is a state prisoner proceeding without counsel in this civil rights

20   action brought under 42 U.S.C. § 1983. Plaintiff’s complaint is before the court for screening

21   under 28 U.S.C. § 1915A. The court finds that plaintiff has stated cognizable deliberate

22   indifference claims against defendants Doe, Smiley, and Smith. The court will recommend that

23   plaintiff’s remaining claims and defendants be dismissed without prejudice and that he be granted

24   leave to amend the complaint.

25      I.        SCREENING AND PLEADING REQUIREMENTS

26           A district court is required to screen a prisoner’s complaint seeking relief against a

27   governmental entity, its officer, or its employee. See 28 U.S.C. § 1915A(a). The court must

28   identify any cognizable claims and dismiss any portion of a complaint that is frivolous or
                                                        1
 1   malicious, fails to state a claim upon which relief may be granted, or seeks monetary relief from a

 2   defendant who is immune from such relief. See 28 U.S.C. §§ 1915A(b)(1), (2).

 3             A complaint must contain a short and plain statement that plaintiff is entitled to relief,

 4   Fed. R. Civ. P. 8(a)(2), and provide “enough facts to state a claim to relief that is plausible on its

 5   face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility standard does not

 6   require detailed allegations, but legal conclusions do not suffice. See Ashcroft v. Iqbal, 556 U.S.

 7   662, 678 (2009). If the allegations “do not permit the court to infer more than the mere

 8   possibility of misconduct,” the complaint states no claim. Id. at 679. The complaint need not

 9   identify “a precise legal theory.” Kobold v. Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024,

10   1038 (9th Cir. 2016) (quoting Skinner v. Switzer, 562 U.S. 521, 530 (2011)). Instead, what

11   plaintiff must state is a “claim”—a set of “allegations that give rise to an enforceable right to

12   relief.” Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1264 n.2 (9th Cir. 2006) (en banc)

13   (citations omitted).

14             The court must construe a pro se litigant’s complaint liberally. See Haines v. Kerner, 404

15   U.S. 519, 520 (1972) (per curiam). The court may dismiss a pro se litigant’s complaint only “if it

16   appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which

17   would entitle him to relief.” Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1208 (9th Cir. 2017)

18   (quoting Nordstrom v. Ryan, 762 F.3d 903, 908 (9th Cir. 2014)).

19       II.      FACTUAL ALLEGATIONS1

20             Plaintiff2 is currently incarcerated at the Substance Abuse Treatment Facility (“SATF”) in
21   Corcoran, California, and claims constitutional violations arising out of his incarceration at Mule

22   Creek State Prison (“MCSP”). ECF No. 1 at 1-2. Plaintiff names five defendants: (1) Dr. D.

23   Smiley, M.D., Chief Medical Officer at MCSP; (2) Dr. Christopher Smith, M.D., Chief Medical

24   Officer at MCSP; (3) Dr. Gregory C. Tesluk, CDCR-contracted ophthalmologist at MCSP; (4)

25   1
       The court draws the facts of this section from plaintiff’s complaint, ECF No. 1, and accepts
26   them as true for screening purposes.
     2
       Plaintiff states that “Edward B. Spencer” helped him prepare his complaint. ECF No. 1 at 6. A
27   secondary cover page for his complaint states that “Edward Spencer” is the plaintiff in the
     caption. Id. at 7. The court assumes that plaintiff was using Spencer’s cover-page template and
28   failed to update the caption.
                                                        2
 1   Doe,3 an unknown primary care physician at MCSP; and (5) Modesto Eye Surgery, a medical

 2   business that employed Tesluk. Id. at 2, 8.

 3          On March 10, 2015, defendant Tesluk performed a “cataract and implant surgery” on

 4   plaintiff’s left eye. Id. ¶ 10. Following the surgery, plaintiff had pain and blurry vision in his left

 5   eye, lasting from April 2015 through December 2015. Id. ¶ 12. Plaintiff repeatedly requested

 6   that defendants Smiley and Smith refer him back to Tesluk for follow-up care, but they ignored

 7   his requests. Id. ¶¶ 11, 13.

 8          Plaintiff saw Tesluk again on December 4, 2015. Id. ¶ 15. “Tesluk stated Plaintiff has

 9   developed a retina detachment in the left eye with central macula detached.” Id. ¶ 16. “Tesluk

10   recommended that plaintiff undergo repair of retina detachment with vitrectomy, scleral buckling,

11   mechanical pupil dilation (because of his small pupil), and extended ophthalmoscopy in the left

12   eye.” Id. ¶ 17.

13          “[Doe], Smiley and Smith failed to submit [plaintiff’s requests for services] (from

14   12//4/15 [through] 9/2016) to Defendant Tesluk, which caused Plaintiff to become completely

15   blind in his left eye.” Id. ¶ 18. Plaintiff also suffers pain in his left eye. Id. ¶ 19. At all relevant

16   times, Doe, Smiley, and Smith were “aware that Plaintiff was in pain and having severe left eye

17   pain and losing his vision of said eye, and they were aware of the serious medical risks that

18   Plaintiff would be exposed to for ignoring/denying and delaying medical treatment for the pain

19   and loss of complete vision in his left eye.” Id. ¶ 21.

20   III.   DISCUSSION
21              A. Requirements Under 42 U.S.C. § 1983

22          Section 1983 allows a private citizen to sue for the deprivation of a right secured by

23   federal law. See 42 U.S.C. § 1983; Manuel v. City of Joliet, Ill., 137 S. Ct. 911, 916 (2017). To

24   state a claim under § 1983, a plaintiff must show that a defendant acting under color of state law

25   caused an alleged deprivation of a right secured by federal law. See 42 U.S.C. § 1983; Soo Park

26   v. Thompson, 851 F.3d 910, 921 (9th Cir. 2017). The plaintiff can satisfy the causation
27
     3
      Plaintiff refers to the fourth defendant as “Unknown # 1.” ECF No. 1 at 2. We will call this
28   defendant “Doe.”
                                                       3
 1   requirement by showing either (1) the defendant’s “personal involvement” in the alleged

 2   deprivation or (2) a “sufficient causal connection” between the defendant’s conduct as a

 3   supervisor and the alleged deprivation. See King v. Cty. of Los Angeles, 885 F.3d 548, 559 (9th

 4   Cir. 2018). As for the second method, the plaintiff can establish a causal connection by showing

 5   that the defendant “set[] in motion a series of acts by others, or by knowingly refus[ing] to

 6   terminate a series of acts by others,” which the defendant “knew or reasonably should have

 7   known would cause others to inflict a constitutional injury.” Id.

 8          Defendants are state-prison employees: a doctor contracted by the state and an

 9   organization contracted by the state that, accepting plaintiff’s allegations as true, can be inferred

10   to have acted under color of state law. See Paeste v. Gov’t of Guam, 798 F.3d 1228, 1238 (9th

11   Cir. 2015) (“[G]enerally, a public employee acts under color of state law while acting in his

12   official capacity or while exercising his responsibilities pursuant to state law.” (quoting West v.

13   Atkins, 487 U.S. 42, 50 (1988))). We next consider whether plaintiff has sufficiently alleged facts

14   to satisfy the causation requirement.

15          Plaintiff has plausibly alleged that defendants Doe, Smiley, Smith, and Tesluk personally

16   participated in or caused the alleged deprivations. Plaintiff alleges that Doe, Smiley, Smith

17   personally denied him healthcare that he required. ECF No. 1 ¶¶ 12-13, 18. Plaintiff alleges that

18   Tesluk performed a surgery that may have injured his left eye. Id. ¶ 10.

19          Plaintiff does not plausibly allege that defendant Modesto Eye Surgery personally

20   participated in or caused the alleged deprivations; instead, plaintiff relies on an insufficient theory
21   of vicarious liability. See Ashcroft v. Iqbal, 129 S. Ct. 1937, 1948 (2009) (“[V]icarious liability is

22   inapplicable to Bivens and § 1983 suits[;] a plaintiff must plead that each Government-official

23   defendant, through the official’s own individual actions, has violated the Constitution.”).

24   Accordingly, defendant Modesto Eye Surgery must be dismissed.

25          The remaining question is whether defendants Doe, Smiley, Smith, and Tesluk’s alleged

26   actions violated federal law.
27          B. Deliberate Indifference to Serious Medical Needs
28          “[T]o maintain an Eighth Amendment claim based on prison medical treatment, an inmate
                                                         4
 1   must show ‘deliberate indifference to serious medical needs.’” Jett v. Penner, 439 F.3d 1091,

 2   1096 (9th Cir. 2006) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). The two-part test for

 3   deliberate indifference requires the plaintiff to show (1) “‘a serious medical need’ by

 4   demonstrating that ‘failure to treat a prisoner’s condition could result in further significant injury

 5   or the unnecessary and wanton infliction of pain,’” and (2) that “the defendant’s response to the

 6   need was deliberately indifferent.” Jett, 439 F.3d at 1096 (quoting McGuckin v. Smith, 974 F.2d

 7   1050, 1059 (9th Cir. 1992), overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d

 8   1133, 1136 (9th Cir. 1997) (en banc) (internal quotation marks omitted)). “This second prong—

 9   defendant’s response to the need was deliberately indifferent—is satisfied by showing (a) a

10   purposeful act or failure to respond to a prisoner’s pain or possible medical need and (b) harm

11   caused by the indifference.” Id. (citing McGuckin, 974 F.2d at 1060). Indifference may be

12   manifest “when prison officials deny, delay or intentionally interfere with medical treatment, or it

13   may be shown by the way in which prison physicians provide medical care.” Id. When a

14   prisoner alleges a delay in receiving medical treatment, the delay must have led to further harm

15   for the prisoner to make a claim of deliberate indifference to serious medical needs. See

16   McGuckin, 974 F.2d at 1060 (citing Shapely v. Nevada Bd. of State Prison Comm’rs, 766 F.2d

17   404, 407 (9th Cir. 1985)).

18           “Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391 F.3d 1051,

19   1060 (9th Cir. 2004). “Under this standard, the prison official must not only ‘be aware of the

20   facts from which the inference could be drawn that a substantial risk of serious harm exists,’ but
21   that person ‘must also draw the inference.’” Id. at 1057 (quoting Farmer, 511 U.S. at 837). “If a

22   prison official should have been aware of the risk, but was not, then the official has not violated

23   the Eighth Amendment, no matter how severe the risk.” Id. (quoting Gibson v. County of

24   Washoe, 290 F.3d 1175, 1188 (9th Cir. 2002)). “A showing of medical malpractice or negligence

25   is insufficient to establish a constitutional deprivation under the Eighth Amendment.” Id. at 1060.

26   “[E]ven gross negligence is insufficient to establish a constitutional violation.” Id. (citing Wood
27   v. Housewright, 900 F.2d 1332, 1334 (9th Cir. 1990)). Additionally, a difference of opinion

28   between an inmate and prison medical personnel—or between medical professionals—on
                                                         5
 1   appropriate medical diagnosis and treatment is not enough to establish a deliberate indifference

 2   claim. See Toguchi, 391 F.3d at 1058; Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989).

 3             Here, the court finds that plaintiff has stated deliberate indifference claims against

 4   defendants Doe, Smiley, and Smith. Plaintiff’s allegations satisfy the first prong because the pain

 5   and loss of vision in his left eye constitute a serious medical need. ECF No. 1 ¶ 19. Plaintiff’s

 6   allegations satisfy the second prong because (1) defendants were aware of plaintiff’s need, but

 7   nonetheless decided to withhold medical treatment, id. ¶ 21; and (2) defendants’ actions caused

 8   plaintiff harm, id. ¶ 18.

 9             The court finds that plaintiff has not stated a deliberate indifference claim against

10   defendant Tesluk because his allegations do not satisfy the second prong. Specifically, plaintiff

11   has not stated that Tesluk was aware of any risk to plaintiff or intentionally withheld care from

12   plaintiff. Indeed, plaintiff’s allegations indicate that his primary care physicians refused to refer

13   plaintiff to Tesluk for follow-up care. Id. ¶¶ 12-13, 18. And even assuming Tesluk’s care was

14   negligent or violated the standard of care, this is not sufficient to state a deliberate indifference

15   claim. See Toguchi, 391 F.3d at 1060 (9th Cir. 2004) (“A showing of medical malpractice or

16   negligence is insufficient to establish a constitutional deprivation under the Eighth

17   Amendment.”).

18       IV.      CONCLUSION

19             The court has screened plaintiff’s complaint and finds that plaintiff has stated deliberate

20   indifference claims against defendants Doe, Smiley, and Smith. The court will recommend that
21   plaintiff’s remaining claims and defendants be dismissed without prejudice and that he be granted

22   leave to amend the complaint.

23             Should plaintiff choose to amend the complaint, the amended complaint should be brief,

24   Fed. R. Civ. P. 8(a), but must state what each named defendant did that led to the deprivation of

25   plaintiff’s constitutional or other federal rights. See Iqbal, 556 U.S. at 678; Jones v. Williams,

26   297 F.3d 930, 934 (9th Cir. 2002). Plaintiff must set forth “sufficient factual matter . . . to ‘state a
27   claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S.

28   at 570). There is no respondeat superior liability, and each defendant is only liable for his or her
                                                           6
 1   own misconduct. See id. at 677. Plaintiff must allege that each defendant personally participated

 2   in the deprivation of his rights. Jones, 297 F.3d at 934 (emphasis added). Plaintiff should note

 3   that a short, concise statement of the allegations in chronological order will assist the court in

 4   identifying his claims. Plaintiff should name each defendant and explain what happened,

 5   describing personal acts by the individual defendant that resulted in the violation of plaintiff’s

 6   rights. Plaintiff should also describe any harm he suffered from the violation of his rights.

 7   Plaintiff should not fundamentally alter his complaint or add unrelated issues. See Fed. R. Civ. P.

 8   18; George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (“Unrelated claims against different

 9   defendants belong in different suits . . . .”).

10            Any amended complaint will supersede the original complaint, Lacey v. Maricopa

11   County, 693 F. 3d 896, 907 n.1 (9th Cir. 2012) (en banc), and it must be complete on its face

12   without reference to the prior, superseded pleading, see E.D. Cal. Local Rule 220. Once an

13   amended complaint is filed, the original complaint no longer serves any function in the case.

14   Therefore, in an amended complaint, as in an original complaint, each claim and the involvement

15   of each defendant must be sufficiently alleged. The amended complaint should be titled “First

16   Amended Complaint,” refer to the appropriate case number, and be an original signed under

17   penalty of perjury.

18       V.      RECOMMENDATIONS

19            Under 28 U.S.C. § 636(c)(1), all parties named in a civil action must consent to a

20   magistrate judge’s jurisdiction before that jurisdiction vests for “dispositive decisions.” Williams
21   v. King, 875 F.3d 500, 504 (9th Cir. 2017). No defendant has appeared or consented to a

22   magistrate judge’s jurisdiction, so any dismissal of a claim requires an order from a district judge.

23   Id. Thus, the undersigned submits the following findings and recommendations to a United

24   States District Judge under 28 U.S.C. § 636(b)(l):

25            1. Plaintiff states deliberate indifference claims against defendants Doe, Smiley, and

26               Smith.
27            2. Plaintiff’s remaining claims and defendants should be dismissed without prejudice,

28               and plaintiff should be granted leave to amend the complaint.
                                                        7
 1            3. If plaintiff files an amended complaint, defendants Doe, Smiley, and Smith should not

 2               be required to respond until the court screens the amended complaint.

 3            Within fourteen days of service of these findings and recommendations, plaintiff may file

 4   written objections with the court. If plaintiff files such objections, he should do so in a document

 5   captioned “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is

 6   advised that failure to file objections within the specified time may result in the waiver of rights

 7   on appeal. See Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v.

 8   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 9

10   IT IS SO ORDERED.
11

12   Dated:      May 6, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15
     No. 203
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        8
